Citation Nr: 1106576	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated 10 percent 
disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1972 to June 1992.  Service in Southwest Asia is indicated 
by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Procedural history

The Veteran was originally granted service connection for a 
lumbar spine disability in a February 1993 rating decision; a 
noncompensable disability rating was assigned effective July 1, 
1992.  In an April 1995 rating decision, the assigned rating was 
increased to 10 percent, effective March 1994.  The 10 percent 
disability rating was confirmed and continued in a July 1996 
rating decision.

In January 2007, the Veteran again filed a claim to increase the 
disability rating assigned to the service-connected lumbar spine 
disability.  The September 2007 rating decision confirmed and 
continued the 10 percent disability rating.  The Veteran 
disagreed with this decision and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in December 2008.

In November 2010, the Veteran presented sworn testimony during a 
personal hearing in Montgomery, Alabama, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

The Veteran also seeks entitlement to an increased rating for the 
service-connected lumbar spine disability, entitlement to TDIU, 
and entitlement to service connection for left hip and bilateral 
foot disabilities.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board finds that 
the claims on appeal must be remanded for further development.

2.  Entitlement to an increased rating for service-
connected lumbar spine disability, currently evaluated 10 
percent disabling.

The Veteran was most recently afforded a VA examination in 
September 2006 as to his service-connected lumbar spine 
disability.  At the November 2010 Board hearing, the Veteran 
testified under oath that his lumbar spine disability has 
significantly worsened since the September 2006 VA examination.  
See, e.g., the November 2010 Board hearing transcript.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a service-
connected disability has become worse]; see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].  Accordingly, the Board 
believes that a VA examination is needed to assess the Veteran's 
current lumbar spine symptomatology.  

Also, as described above, the Veteran was service connected for 
radiculopathy of the right and lower extremities in an August 
2010 rating decision.  At the November 2010 Board hearing, the 
Veteran endorsed other neurological disabilities which he 
believes stem from his lumbar spine disability, including 
dragging his toes when he walks, pain in the scrotum, and 
difficulty holding urine.  See the November 2010 Board hearing 
transcript, pg. 4.  The spine diagnostic rating criteria 
indicates that any neurological impairment associated with a 
service-connected spine disability should be granted a separate 
rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  In 
light of the Veteran's additional neurological complaints, he 
should be afforded a neurological VA examination in conjunction 
with his VA spine examination. 

Additionally, the Veteran testified that he continues to receive 
treatment for his service-connected lumbar spine disability at 
the VA medical center in Montgomery.  See the November 2010 Board 
hearing transcript, pgs. 1-5.  The Board notes that the most 
recent VA treatment records contained in the claims folder are 
dated in February 2010.  Accordingly, the VBA should attempt to 
locate the Veteran's more recent VA treatment records as such 
records may be pertinent to the Veteran's current claims.

5.  Entitlement to TDIU.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having 
carefully considered the Veteran's TDIU claim, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.



Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


